Title: To George Washington from William Fitzhugh, Sr., 31 August 1789
From: Fitzhugh, William Sr.
To: Washington, George



Dear Sir
Calvert County Millmont [Md.] Augt 31t 1789

Being informed that Mr Robert Young lately appointed Surveyor of the port of Patuxent has resigned I beg leave to recommend Mr John Chesley as a Gentlmn well qualified to discharge the duties of that office—He is a Gentlemn who from his Infancy was Brought up in my Family and Educated with my Sons. He is the younger Brother of Capt. Robt Chesley lately appointed Surveyor of the district of Saint Marys river on Potomac—Served in the late Convention of this State for Ratifying the Federal Government—is a man of Industry respectable abilities and firm Integrity—His residency is at point Patience about two miles from the mouth of ⟨the⟩ river, and nearly opposite the port of Town ⟨Creek⟩ where the river is little more if any than a mile across. Shoud Mr Chesley have the Honor to meet Your Excellencys approbation and obtain the appointment I entertain not the smallest doubt of his discharging his Trust with Reputation.
I am truly Sensible of the numerous important objects before You, and the perplexity of applications—But hope you’ll pardon the Trouble I have given you on this subject. I’ve the Honor to Be with perfect Esteem & Respect Your Excellencys affecte & obligd Hbe Ser⟨vt⟩

William Fitzhugh Ser

